DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed 01/18/2022. Claims 1-20 are pending in the Application.  

			Continuity/priority Information  
The present Application 16837942, filed 04/01/2020 Claims Priority from Provisional Application 62975616, filed 02/12/2020.
 
Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed 01/18/2022, with respect to the rejection of Claims1-20 under 35 U.S.C. 102(a)(1as being anticipated by KHATIB et al. (U.S. Pub. No. 20190042480), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration a rejection is made in view of Niijima (U.S. Patent No. 7,917,818) and KHATIB et al. (U.S. Pub. No. 20190042480) under 35 USC § 103 as set forth in the present office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first validation logic" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears the disclosure recites interchangeably the two terms “first verification logic” and “first validation logic”, i.e. hardware verification logic 202a, 202b in the specification and drawings. Appropriate correction is required for consistency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niijima (U.S. Patent No. 7,917,818) ISSUED:  March 29, 2011 in view of KHATIB et al. (U.S. Pub. No. 20190042480).
Regarding independent Claims 1 and 11, Niijima discloses a semiconductor device controlling debug operation of processing unit in response to permission or prohibition from other processing unit, comprising:
a first hardware component comprising a connector and a first verification logic configured to detect a criterion and generate a first signal;
FIG. 1 is a block diagram showing an example of configuration of the semiconductor device (system LSI) in accordance with the present invention. The semiconductor device 1 is constituted of two chips, a built-in chip A10 (first chip) first hardware component and a built-in chip B20 (second chip) second hardware component as shown in FIG. 1. The built-in chip A10 includes a debug control unit 101 a first validation logic.
the second hardware component comprising a second validation logic configured to monitor and receive the first signal via the connector;
The built-in chip B20 second hardware component includes the debug control unit 201 second validation logic and the ID decision unit 208.  FIG. 4. The ID decision unit 208 judges the permission/prohibition of connection of the debugger 3 to the built-in chip B20 by the collation of an ID code (matching data). The ID code (collation information) stored in the prescribed address from the nonvolatile memory 203 is set to the ID storing register 2081.  
the second validation logic is configured to compare the received first signal to an expected signal and generate a result; FIG. 4.The comparator circuit 2082 compares ID codes set in the ID collation register 2080 and the storing register 2081, and outputs a resulting signal 2083 of comparison to the debug control unit 201. The ID decision unit 208 permits the debugging state of connecting the debugger 3 to the built-in chip B20, when two I D codes are in agreement, and prohibits the connection when not in agreement.

Regarding independent Claims 1 and 11, Niijima does not explicitly disclose “the first validation logic is configured to detect a criterion and generate a first signal via the connector in response to detecting the criterion”.
Niijima discloses the nonvolatile memory 203, Fig. 1, in addition, stores an instruction code for the control of the built-in chip A10, an instruction code to be transmitted to the built-in chip A10. The control information is that for specifying permission/prohibition for execution of the debugging function of the built-in chip A10,  tnce, the nonvolatile memory 203 stores the control information concerned with the connection of the debugger 2.
However, in analogous art, KHATIB discloses Fig. 1 in Par. [0014] in at least some examples, memory controller and memory device arrangement 100 uses a challenge response protocol. Memory controller 104 may issue a challenge 120 to memory device 102, which responds with a response 122.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a challenge response 

Regarding Claims 2, 12, Niijima does not explicitly disclose a field gate programmable array (FPGA). 
However, KHATIB discloses [0041] According to some examples, a component called circuitry 616 of FIG. 5 may execute processing operations or logic for memory controller 104 or 618. Circuitry 616 may include various hardware elements....ASIC, programmable logic devices (PLD), digital signal processors (DSP), FPGA /programmable logic, and so forth.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use programmable logic devices (PLD), as taught by KHATIB in the device of Niijima for the purpose of  storing programmable instructions.
 
Regarding Claims 4, 14, Niijima does not explicitly disclose a connector supporting a peripheral component interconnect express (PCle) protocol. 
However, KHATIB discloses Fig. 6, [0032] In another example, VO interfaces 603 and 623 may be arranged as a Peripheral Component Interconnect Express (PCle) interface to couple elements of host computing platform 610 to storage device 620.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Peripheral Component Interconnect Express (PCle), as taught by KHATIB in the device of Niijima for the purpose of enhancing communication between two devices.   

Regarding Claims 3, 7-9, 13, 7-19, Niijima discloses the expected signal is associated with an identifier... wherein the result comprises an indication of a match/ mismatch, The ID code inputted (refer to FIG. 1) from the debugger 3 is set to the ID collation register 2080 via the debug control unit 201. The ID code (collation information) stored in the prescribed address from the nonvolatile memory 203 is set to the ID storing register 2081.  The comparator circuit 2082 compares ID codes set in the ID collation register 2080 and the storing register 2081, and outputs a resulting signal 2083 of comparison to the debug control unit 201. The ID decision unit 208 permits the debugging state of connecting the debugger 3 to the built-in chip B20, when two I D codes are in agreement, and prohibits the connection when not in agreement.

Regarding Claims 10 and 20, Niijima discloses host via a second connector, 
The semiconductor device 1 has a debugging function. Here, a debugging function is a function to connect an external debugger to the semiconductor device 1, and to inspect the execution of an instruction. The control of a debugging function is to specify permission or prohibition for the execution of a debugging function. As a debugging environment for a program, debuggers 2 and 3 (for example, on-chip debugger) are provided in the exterior of the semiconductor device 1 and connected to the built-in chips A10 and B20, respectively. Here, the debugger 2 is for the built-in chip A10, and the debugger 3 for the built-in chip B20.
Regarding Claims 5, 6, 15, 16, Niijima discloses reset period The boot control unit 107 operates by a reset release (reset signal not shown) by the built-in chip A10, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 27, 2022
Non-Final Rejection 20220127
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov